8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DOCTOR'S HOSPITAL OF JEFFERSON, INC., a LouisianaCorporation, Appellant,v.Donna E. SHALALA, in her official capacity as Secretary ofthe United States Department of Health and HumanServices, Appellee.
No. 92-5184.
United States Court of Appeals, District of Columbia Circuit.
Nov. 2, 1993.

Before:  SILBERMAN and RANDOLPH, Circuit Judges, and JOHN W. REYNOLDS,* Senior District Judge, United States District Court for Eastern Wisconsin.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.   Because the section 1122 program, the provisions of which are in dispute, has been terminated, see 53 Fed.Reg. 10,431 (March 31, 1988), the court is satisfied that the issues presented occasion no need for a published opinion.   See D.C.Cir.R. 14(c) (August 1, 1987).   It is


2
ORDERED and ADJUDGED, by this Court, that the judgment of the district court appealed from in this case is hereby affirmed for substantially the reasons stated in its opinion.   The Secretary's conclusion that the equipment included in the 1985 application was implicit in the earlier 1982 application which had already been rejected is supported by substantial evidence, see 7 U.S.C. § 706(2)(E), and the Secretary's interpretation of the term "such capital expenditure" was not "arbitrary, capricious, [or] an abuse of discretion."   See 7 U.S.C. § 706(2)(A).   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2) (August 1, 1987).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.



*
 Sitting by designation pursuant to 28 U.S.C. § 294(d)